Citation Nr: 0321818	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  00-09 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder characterized by leg pain and cramps.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1964 to March 1973, from November 1984 to April 1987, and 
from March 1988 to October 1997.  He also performed extensive 
active duty for training service with the National Guard.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from August 1998 decision in of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which, in pertinent part, denied service connection for 
a bilateral leg disorder characterized by pain and cramps, 
and service connection for post-operative residuals of 
arthritis of the knees, patellofemoral syndrome, and medial 
meniscus tears.

In the RO's April 2000 statement of the case it declined to 
address the merits of claims of entitlement to service 
connection for left and right knee disorders, acknowledging 
that the RO erred in denying that claim in its August 1998 
rating action, wherein it mistakenly believed that the 
veteran's last period of service ended in 1993, rather than 
1997.  The veteran, however, did file a timely notice of 
disagreement as to these claims in February 1999, and the RO 
never issued a rating decision to remedy any error.  
Accordingly, under Manlincon v. West, 12 Vet. App. 238 
(1999), the Board takes jurisdiction of these issues.  

During the veteran's February 2003 hearing testimony he 
appears to raise the issue of entitlement to service 
connection for residuals of a hand injury, other than his 
service connected residuals of a left hand middle finger 
ganglion cyst.  As this issue is not currently developed or 
certified for appellate review, it is referred to the RO for 
appropriate action. 


FINDING OF FACT

The veteran's postoperative residuals of left and right knee 
surgeries, to include arthritis are related to service.  

CONCLUSION OF LAW

Post operative residuals of left and right knee disorders, to 
include arthritis, were incurred in service.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.326 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Development

The Board notes that there has been a change in the law 
during the pendency of the veteran's claim.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  

The veteran was afforded notice of the VCAA and of the 
assistance VA provides him in developing his claims, in a May 
2002 supplemental statement of the case.  That supplemental 
statement of the case did not, however, address the veteran's 
claims for service connection for bilateral knee disorders.  
Still, because this decision grants service connection for 
left and right knee disorders, there is no reasonable 
possibility that VA's failure to provide a VCAA notice 
addressing the appellant's knee disorders violates his right 
to due process.  Hence, any failure on the part of VA to 
further notify the appellant what evidence would be secured 
by VA and what evidence would be secured by the appellant is 
harmless.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 101(24), 1110, 1131.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service medical records show that the veteran had ongoing 
pain-related difficulty with his left and right knees in 
service, with magnetic resonance imaging studies confirming 
bilateral medial meniscal tears.  This led in January 1997 to 
a left knee arthroscopy with partial and lateral 
meniscectomy, and in April 1997 to a right knee arthroscopy 
with partial meniscectomy.  At the veteran's retirement 
examination in June 1997, degenerative joint disease of the 
knees was noted.  

A December 1997 VA examination was conducted and X-rays 
studies were performed.  The latter showed narrowing of the 
joint spaces and medial compartments of both knees.  The 
radiologist diagnosed osteoarthritis.  While the VA physical 
examination noted the veteran's report of bilateral knee pain 
since 1994 and subsequent surgery in 1997, the examiner 
offered no pertinent diagnosis.

At a February 2003 hearing the veteran testified that he 
could no longer do certain exercises due to his knees, 
including jogging and running, and that his knees hurt with 
prolonged standing or walking.  He reported that while he 
received medical care at Walter Reed post service, he had not 
received post-service treatment for his knees.  

The Board acknowledges the lack of significant physical 
findings or a positive diagnosis on VA examination in 
December 1997.  Nonetheless, at that examination a VA 
radiologist diagnosed osteoarthritis of the knees.  That 
diagnosis is consistent with the diagnosis entered at the 
veteran's June 1997 retirement examination, and is consistent 
with his history of continuing knee pain and associated joint 
fatigue.  Further the service medical records show that the 
veteran underwent bilateral meniscectomies in service in 
1997.  Hence, the preponderance of the evidence weighs in 
favor of granting service connection for post operative 
residuals of left and right knee disorders, to include 
arthritis.  


ORDER

Service connection for postoperative residuals of left and 
right knee disorders, to include arthritis, is granted.


REMAND

As noted above, during the pendency of the veteran's claim, 
the VCAA significantly added to the statutory law concerning 
VA's duties when processing claims for VA benefits.  
Accordingly, under the VCAA the appellant must be provided 
notice of what evidence will be secured by VA and what 
evidence must be secured by him.  Quartuccio.  

The veteran testified at his February 2003 hearing that he 
has leg cramps after prolonged activity, making it difficult 
for him to get up again after activity if he sits down.  He 
characterized the condition as soreness rather than acute 
pain.  As noted above, the veteran underwent left and right 
knee surgeries in 1997, and he has otherwise been diagnosed 
with bilateral osteoarthritis of the knees.  This decision 
grants service connection for osteoarthritis of the knees.  
As a matter of law, however, VA is precluded from granting 
benefits twice for the same disability, a circumstance known 
as pyramiding.  38 C.F.R. §  4.14 (2002).  

In the report of medical history associated with his June 
1997 service retirement examination the veteran reported that 
he previously had leg cramps but had experienced none since 
his bilateral knee surgeries.  Hence, it is possible that the 
pain or soreness that he veteran has identified as leg cramps 
are actually part of his service connected bilateral knee 
disorders.  Leg cramps were not specifically noted or 
diagnosed at a December 1997 VA examination for compensation 
purposes.  Therefore, to properly develop the veteran's claim 
pursuant to the VCAA, and in light of the possibility that 
there is a distinct disorder manifested by bilateral leg 
cramps, a new VA orthopedic examination is necessary.  

Accordingly, the case is remanded for the following:

1.  The RO should first review the 
claims file and ensure that any 
additional evidentiary development 
action required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and 
new regulations is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are satisfied.  The RO should also refer 
to any pertinent guidance, including 
Federal Regulations, that have been 
provided.  The veteran must also be 
afforded notice of evidence that has 
been obtained by VA and that which he 
needs to obtain in furtherance of his 
claim, pursuant the decision announced 
in Quartuccio.  

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination, to determine the nature and 
etiology of any current bilateral leg 
disorder characterized by leg pain and 
cramps.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in connection with 
the examination.  All necessary tests and 
studies should be performed.  The 
examiner should note that the veteran is 
service connected for postoperative 
residuals of left and right knee 
surgeries, with osteoarthritis, as well 
as for pes planus.  Hence, if a bilateral 
leg disorder characterized by leg pain 
and cramps is identified, the symptoms 
from the service connected disorders must 
be differentiated from any disorder 
currently not service connected.  If 
there are no distinct symptoms that fact 
must be noted.  Thus, the examiner must 
address what symptoms are attributable to 
the bilateral knee disorders and to the 
pes planus, and what, if any, separate 
symptoms are attributable to a distinct 
bilateral leg disorder characterized by 
leg pain and cramps.  Finally, if a 
distinct bilateral leg disorder 
characterized by leg pain and cramps is 
diagnosed, the examiner must opine 
whether it is at least as likely as not 
that the disorder developed during the 
veteran's periods of active military 
service  The rationale for any opinion 
expressed must be provided.  

3.  After completion of all of the 
above, and any other appropriate 
development, the RO must readjudicate 
the appealed claim on the merits.  If 
any determination remains adverse to the 
veteran, he must be provided a 
supplemental statement of the case which 
includes a summary of additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  He should be afforded the 
applicable time to respond.  Particular 
care and attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA will 
do and what the claimant must do.  
Quartuccio.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


